                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 DAVID H. LANE, JR.,

                         Plaintiff,

                   v.                     CAUSE NO.: 3:19-CV-259-RLM-MGG

 MICHAEL PERSON,

                         Defendant.

                             OPINION AND ORDER

      David H. Lane, Jr., a prisoner without a lawyer, filed a complaint against

Dr. Michael Person seeking compensatory and punitive damages and alleging he

received inadequate medical treatment while housed at the LaPorte County Jail.

Mr. Lane alleges that he received inadequate care for a brain tumor. The court

must review the complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim, or seeks monetary relief against a defendant who is immune

from such relief. 28 U.S.C. § 1915A. “In order to state a claim under [42 U.S.C.]

§ 1983 a plaintiff must allege: (1) that defendant[] deprived him of a federal

constitutional right; and (2) that defendant[] acted under color of state law.”

Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). “A document filed pro se is

to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by

lawyers . . ..” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      Mr. Lane alleges that he has been denied access to a neurologist

throughout his time at the LaPorte County Jail, and that, for the last 18 months,
he hasn’t received adequate medical treatment for his brain tumor. He claims

that Dr. Michael Person, who is the Director of Advanced Correctional Healthcare

and the primary doctor at the jail, has refused to refer him to a neurologist even

though another doctor, Dr. Neil Wangstrom, believed that Mr. Lane needed to

see a neurologist. He also claims that Dr. Person has reviewed his medical

records from the University of Michigan, which indicate he has a brain tumor

and that a resection or removal procedure is needed to alleviate the pain and

discomfort he is having from headaches, nausea, and vision and hearing loss.

Dr. Person has allegedly denied that Mr. Lane suffers from a brain tumor.1

According to Mr. Lane, Dr. Person’s intentional refusal to provide him with

adequate medical care for his brain tumor has caused unnecessary pain and

discomfort for more than 18 months. Mr. Lane hasn’t indicated when he was

diagnosed with the brain tumor, what treatment (if any) he has received or when

he received it, or whether there have been recent changes in his medical

condition.

       Under the Eighth Amendment, inmates are entitled to adequate medical

care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his

medical need was objectively serious; and (2) the defendant acted with deliberate

indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

A medical need is “serious” if it is one that a physician has diagnosed as



       1While Mr. Lane indicated that he had attached medical records from the University of
Michigan, no records were received by this court.


                                                  2
mandating treatment, or one so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d 645,

653 (7th Cir. 2005). On the subjective prong, the plaintiff must establish that

the defendant “acted in an intentional or criminally reckless manner, i.e., the

defendant must have known that the plaintiff was at serious risk of being harmed

and decided not to do anything to prevent that harm from occurring even though

he could have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir.

2005). For a medical professional to be held liable for deliberate indifference to

an inmate’s medical needs, he or she must make a decision that represents “such

a substantial departure from accepted professional judgment, practice, or

standards, as to demonstrate that the person responsible actually did not base

the decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir.

2008). A delay in providing treatment can constitute deliberate indifference when

it causes unnecessary pain or suffering. Arnett v. Webster, 658 F.3d 742, 752-

753 (7th Cir. 2011); Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008).

Giving Mr. Lane the benefit of the inferences to which he is entitled at the

pleading stage of this proceeding, Mr. Lane’s complaint states a claim on which

relief can be granted against Dr. Pearson for deliberate indifferent to his medical

needs arising from his brain tumor.

      For these reasons, the court:

            (1) GRANTS the plaintiff leave to proceed against Dr. Michael Person

      in his individual capacity for compensatory and punitive damages for

      failing to provide the plaintiff with adequate medical care for his brain



                                        3
tumor, while housed at the LaPorte County Jail, in violation of the Eighth

Amendment;

      (2) DIRECTS the clerk and United States Marshals Service to issue

and serve process on Dr. Michael Person at the LaPorte County Jail with

a copy of this order and the complaint, pursuant to 28 U.S.C. § 1915(d);

      (3) DISMISSES all other claims; and

      (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Dr. Michael

Person respond, as provided for in the Federal Rules of Civil Procedure and

N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has been

granted leave to proceed in this screening order.

SO ORDERED on April 18, 2019

                                     s/ Robert L. Miller, Jr.
                                     JUDGE
                                     UNITED STATES DISTRICT COURT




                                 4
